            Case 1:19-cv-00284-GLS-CFH Document 15 Filed 04/10/19 Page 1 of 2
                                             Ira S. Nesenoff                 Barbara H. Trapasso           Philip A. Byler
 NESENOFF &                                  Andrew T. Miltenberg            Ariya M. Waxman               Senior Litigation Counsel

 MILTENBERGLL►~                              Stuart Bernstein
                                                                             Tara J. Davis
                                                                             Diana R. Warshow
                                                                                                           Megan S. Goddard
                                                                                                           Counsel
A TTORNEYS AT' LAW                                                           Gabrielle M. Vinci            Rebecca C. Nunberg
nmllplaw.com                                                                 Kara L. Gorycki               Counsel
                                                                             Cindy A. Singh                Jeffrey S. Berkowitz
                                                                             Nicholas E. Lewis             Counsel
                                                                             Adrienne D. Levy              Marybeth Sydor
                                                                                                           Title IX Consultant

                                                                                     April 10, 2019

    VIA ELECTRONIC FILING
    The Honorable Gary L. Charpe, U.S.D.J.
    United States District Court
    Northern District of New York
    James T. Foley U.S. Courthouse
    445 Broadway, Room 441
    Albany, New York 12207

            Re:       Jane Doe v. Union College, et. al.
                      Index No.: 19-cv-00284-GLS-CFH

     Dear Your Honor,

             Please be advised, we represent Plaintiff Jane Doe ("Plaintiff') in the above-referenced
     matter. The undersigned writes to respectfully request an adjournment in excess of thirty-one
     (31) days of the current return date for Defendants' pending Motion to Dismiss. The undersigned
     has conferred with Defendants' counsel and all parties agree to adjourn the return date. This is
     the first request to adjourn the Motion to Dismiss Return Date.

             The current return date for Defendants' Motion to Dismiss is May 2, 2019, making
     Plaintiff's deadline to file opposition papers April 15, 2019, and Defendants' deadline to file
     reply papers, if any, April 22, 2019. As agreed upon among counsel for the parties, the
     undersigned proposes the following modified return date and briefing schedule:

               Deadline for Plaintiff to file opposition papers              May 6, 2019

               Deadline for Defendants to file reply papers                  May 27, 2019

               Motion to Dismiss Return Date                                 June 6, 2019

             The basis for this request is that the undersigned's father recently underwent unexpected
     emergency liver transplant surgery. As a result, the undersigned, who is primarily responsible for
     drafting Plaintiff's opposition to the pending motion, has been on leave pursuant to the Family
     and Medical Leave Act ("FMLA") and is not anticipated to return to work full-time until April
     22, 2019, one week after Plaintiff's deadline to file opposition papers. In light of the
     undersigned's FMLA leave, the undersigned has been unable to fully review Defendants'
     moving papers, confer with Plaintiff, or draft and perfect Plaintiff's opposition papers.



NEW YORK        (   363 Seventh Avenue   I    Fifth Floor   ~   New York, NY 10001   I T: 212.736.4500     ~ F: 212.736.2260

BOSTON          ~   101 Federal Street   ~    19`h Floor    I   Boston, MA 02110     ~   T: 617.209.2188
                   Case 1:19-cv-00284-GLS-CFH Document 15 Filed 04/10/19 Page 2 of 2


I NESENOFF   &
  MILTENBERG~~~~
A ~rroaNr:rs nr L,~ev
      Accordingly, the undersigned respectfully requests additional time to ale Plaintiff's opposition to
      Defendant's motion for summary judgment following her return to the office after the expiration
      of her FMLA leave.

             Counsel remains available should the court have any questions or concerns regarding this
      application. Thank you.

                                                           Very truly yours,
                                                           NE5ENOFF & MILTENBERG,LLP

                                                      sy:/s/ ~abY~ei,l.e v~wc~
                                                         Gabrielle M. Vinci, Esq.

      CC: All Counsel(Via ECF)
